Case 19-20267   Doc 14-5   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                             Assignment Page 1 of 5
Case 19-20267   Doc 14-5   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                             Assignment Page 2 of 5
Case 19-20267   Doc 14-5   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                             Assignment Page 3 of 5
Case 19-20267   Doc 14-5   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                             Assignment Page 4 of 5
Case 19-20267   Doc 14-5   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                             Assignment Page 5 of 5
